UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number:0-52415 TITANIUM GROUP LIMITED (Exact name of registrant as specified in its charter) British Virgin Islands Not applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Room 801, Austin Tower, 22-26 Austin Avenue, T.S.T, Kowloon, Hong Kong (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code: (852) 2723 9628 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.01 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.[]Yes[X]No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.[]Yes[X]No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.[X]Yes[]No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[]Yes[]No (not required) Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). []Yes[X]No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:$276,188 as of June 30, 2009 Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date:51,644,399 as of May 15, 2010 Documents incorporated by reference:None 2 PART I ITEM 1.BUSINESS Business Development We were incorporated on May 17, 2004 as an international business company pursuant to the International Business Companies Act of the British Virgin Islands (“BVI”).On June 22, 2005, we acquired all of the entire issued share capital of Titanium Technology Limited, a company incorporated in Hong Kong on February 14, 2001 with limited liability (“Titanium Technology”).On September 20, 2002, Titanium Technology and EAE Productions (HK) Limited, a company incorporated in Hong Kong on October 8, 1997, established Titanium Technology (Shenzhen) Co., Ltd., a wholly foreign owned enterprise in China, to conduct research and development operations.Beginning in the third quarter of 2004, it began to conduct business operations in China.EAE Productions (HK) Limited owns 8% of Titanium Technology (Shenzhen) Co., Ltd. and is owned by persons who indirectly are shareholders. We established a BVI company to hold Titanium Technology, as we believed that it would be easier to attract investment capital into a BVI company rather than a Hong Kong company.Most of our investors in our completed private placement in 2005 are United States citizens.We believe that a BVI company having a corporate jurisdiction located in closer proximity to the United States made the investors feel more at ease than one located in Asia.BVI was selected as a compromise, as its laws, which are under the British system, are similar to those of Hong Kong.While the BVI entity is the parent company, our accounting history is that of Titanium Technology and therefore our operations go back to 2001 when Titanium Technology began operations. Titanium Technology is engaged in developing products utilizing biometrics technologies, licensing of technologies, professional services, and project contracting.Based in Hong Kong with a research and development center in Shenzhen, China, and a sales representative office in the United States, Titanium Technology has built a network of IT practitioners and researchers, enabling us to provide proprietary biometrics products and professional services.We have developed and sold Automatic Face Recognition Systems, or AFRS, and other biometric and security solutions to governments, law enforcement agencies, gaming companies, and other organizations in China and other parts of Asia.Our AFRS products enable customers to capture human face images electronically, encode facial image into searchable files (faceprint), and precisely compare a set of faces to a database containing potentially thousands of faces in seconds. Although different biometrics, e.g. finger scan, may be widely employed in similar applications, we believe that face recognition has several advantages over the existing alternatives.First, there is no direct contact between the device and users, and hence the problems of cleanliness and wear on the equipment are greatly reduced.Second, the core component is a digital (Charge Coupled Device (CCD)/Complementary Metal-Oxide-Semiconductor (CMOS) camera, which is relatively low in production cost.Last but not least, we believe that users have less concern on privacy issues with regard to facial pictures and the market acceptance is much higher, since photographs of facial images for identification are commonly used, such as in passports, driver’s licenses, and other forms of identification cards. For over nine years, we have researched, developed, and marketed face biometrics technologies that incorporate advanced concepts in neural networks, artificial intelligence, image processing, pattern recognition, data mining, and massively parallel computing.Our researchers have taken recognition algorithms and, using advanced methods of software engineering, turned core mathematical modules into practical applications.Titanium Technology supports the latest standards in face biometrics and we are 3 focused on enabling our customers to expand the capabilities of their systems as their biometric needs evolve. In the beginning of 2002, we developed our core component for face recognition, called “Ti-Face”.To date, Ti-Face Software Development Kit (“SDK”) has been adopted to develop custom-made applications for governments, universities, and institutions in the greater-China region.Examples include the Hong Kong government, Hong Kong Polytechnic University, Institution of Vocation Education (Hong Kong), Chinese Academy of Science (PRC), and Tsing Hua University (PRC). In 2003, we successfully registered a patent about “Apparatus and Method for Recognizing Images” in Hong Kong Special Administrative Region (“HKSAR”).Also in 2003, our face recognition product, ProAccess FaceOK™, computer logical access control software, was launched. In 2004, we launched our intelligent surveillance product, ProFacer, and promoted it into casino and financial institution markets.We also set up distribution networks in mainland China, Australia, United States, Turkey and Japan.Titanium Technology has delivered biometrics security products, consulting services, and systems integration services to various government offices, financial institutions, universities, telecommunication companies, and international corporations. In September 2007, we set up a Hong Kong joint venture, Titanium RFID Limited, in which we hold a 51% interest.This joint venture develops and markets radio frequency identification (RFID) solutions to complement our core biometric technology. In December 2008, we set up a Hong Kong joint venture, Titanium Biometrics Limited, in which we hold a 51% interest. This joint venture will engage in the promotion and marketing of biometrics face recognition access control and time attendance systems in Mainland China. Ti-Face Ti-Face is the core face recognition engine that we have developed and implemented.A proprietary algorithm, named Dynamic Local Feature Analysis (DLFA), was invented to utilize the specific features for identification instead of the entire representation of the face.This technology is capable of selecting specific areas of the face, such as the eyes or mouth, which in turn are used as distinguishable features for recognition.Embedded with the Ti-Face module, a system can select sets of blocks, or features, in each face that differ from other faces in a data repository with an outstanding processing speed. Based on this innovative face recognition technology, our research and development group modularized and realized this concept into the Ti-Face Software Development Kit (SDK) in 2002.This SDK is not only our core technology but serves as the blueprint for further extending our security access control applications for various situations. Ti-Face SDK 3.0 for Windows.Features included in Ti-Face SDK 3.0 are face detection, high speed face tracking, matching and authentication, detecting motion or changes in a scene, extracting imagery from a video or live-stream, comparing and matching non-facial images, and performing both “one-to-one” verification and “one-to-many” identification.Independent developers can use Ti-Face SDK as a tool to build custom applications based on our proprietary face detection and recognition technology.Examples of applications include physical access control solutions that can integrate with reporting modules and alarm systems, logical access control solutions that can integrate with existing authentication systems and replace the use of passwords, and ticketing systems that can insure that a single ticket is not being shared by multiple customers.Furthermore, by integrating our face recognition engine into third-party solutions and applications, end users can obtain a solution that is customized to 4 fulfill their specific requirements.We intend to develop additional modules on face recognition.By combining several modules, greater security and more accurate identification methods can be obtained.Furthermore, a multimodal biometric system can be easily integrated into an application to greatly enhance security, privacy and user convenience. Products Powered by our innovative face recognition technology, our core products can be grouped into two categories:ProAccessand ProFacer.The ProAccess series fulfills the fundamental security and trust needs of the information world by logical and physical access control.The ProFacer series provides an ultimate solution for intelligent surveillance. ProAccess.Applying our Ti-Face technology, the first series of products, called ProAccess, were launched in the middle of 2003.The ProAccess suite is a high-performance, secure, user-friendly solution to enhance the authentication method of physical doors, personal computers, and mobile phones by advanced face recognition technology. ProAccess FaceOK (Professional & Enterprise).ProAccess FaceOK was designed to fulfill the fundamental security and trust needs of the information world.Users can sign-on to their computers through face recognition, which ensures a high degree of security against unauthorized access, especially when compared to authentication methods such as unsecured simple text input and unreliable memories.In addition, ProAccess FaceOK offers features such as audit trail, face learning, active user monitoring, and web-based single sign-on services integrated with directory services. Audit Trail is enabled to capture all unauthorized login attempts (with images of trespassers and hackers) and store that information in a log file.The Face Learning function allows the user to learn the latest face whenever a login occurs.Natural facial progression does not compromise system accuracy.Active Monitoring monitors the environment actively to ensure continuous access control.The system proactively locks itself out when the authorized user is not detected.Hidden Encryption encrypts a file and masks it with an image file type so that only authorized users can retrieve its true content, while it appears as a normal file to others.Furthermore, users can logon to different Directory Services with the use of FaceOK.Those directories can be Novell eDirectory, Microsoft Active Directory, NT Domain, NDS, iPlanet and other LDAP compliant directories.We also have a module that focuses on web Single-sign on technology, which is integrated in FaceOK. Considering our variety of clients, our FaceOK is released into two editions, Professional edition and Enterprise edition.Enterprise edition is suited for the corporate buyers (such as MTRC, Mass Transit Railway Corp) and government agencies (Department of Health and Immigration Department of the Hong Kong Government), whereas Professional edition is designed for the small office and home office or small to medium-sized enterprises.The product is currently available in four language versions:English, traditional Chinese, simplified Chinese, and Japanese. ProAccess FaceGuard.Conventional access control systems relying on cards, keys or codes are vulnerable to those wishing to gain unauthorized entry to a facility.The card, key or code may be lost, stolen or illegally copied.Once an intruder has gained access to a building using a stolen entry device, there is often little evidence to help in apprehending or prosecuting the culprit.Personal property, office equipment and intellectual property are all at risk.“FaceGuard” has been designed to not only provide secure access to buildings, but to also detect and identify anyone attempting to gain access without authorization. 5 ProAccess FaceGuard is a biometric physical access control system, which identifies an individual’s identity from their facial characteristics by comparison with recorded data, and enables keyless entry based not on what the entrant has or knows, but based on the identity of the entrant.In contrast to conventional automatic systems, which only check for possession of a valid card, pass or PIN number, this digital image analysis system recognizes individual people and turns away those who try to enter using borrowed or stolen IDs.The proprietary algorithm utilized in the software is designed in such a way that the software is not fooled by life-size photos, and will only admit living, breathing humans with faces it “recognizes”.Therefore, the technology allows access that we believe is convenient, personal, private, and extremely secure. ProAccess FaceGuard is empowered by Ti-Face.It can be operated in both online and offline mode.The templates of the authorized user list can be stored in a server or in the internal memory of the device.Although ProAccess FaceGuard may be networked in an enterprise environment, it is a stand-alone device that can be operated independently.The installation is simple and, except for the electric lock, there is no hidden cost in the installation. ProAccess FaceGuard is primarily being used by commercial customers for physical access controls to areas such as office premises, data centers, and server rooms. ProAccess FaceAttend.ProAccess FaceAttend is a stand-alone, face recognition- based time attendance recorder.It is suitable for medium and large offices, branches, factories, or other sites.ProAccess FaceAttend provides an accurate data collection solution by ensuring that employees must be present in order to record their attendance.It brings the flexibility of a full-function time and attendance terminal together with the sophistication of identification technology.Using face biometric technology, FaceAttend terminals scan employees’ faces to identify them from a huge database each time they punch or clock-in.No fingerprints or palm prints are utilized. ProAccess FaceAttend can be installed at convenient locations throughout a facility to make it easy for employees to clock in.Punching or clocking in is performed using biometric face scans, and the resulting transactions are periodically uploaded to a host PC running the automated timekeeping system.It eliminates “buddy-punching,” the practice of employees punching in or out for other employees who are not present at work. We believe that use of ProAccess FaceAttend eases concerns and boosts security by ensuring that the people on-site actually belong there.Attendance of each employee is printed on the attendance report.The attendance report is particularly useful for payroll purposes.Wages and salaries can be paid according to the employee’s worked hours, overtime etc.Given the continual growth of China as a worldwide manufacturing base, and specifically the fact that the Southern part of China houses the largest network of factories in Asia, based on gross domestic product statistics, we believe that we have a significant marketing opportunity in this region and perhaps a distinct advantage of physical and cultural proximity.To date, purchasers have installed this product primarily in factories for time attendance purposes. ProFacer.ProFacer is a biometrically integrated surveillance system.Titanium Technology employs a full range of technology to enhance and automate existing surveillance techniques.Digital video recording technology, coupled with our biometrics systems, enable automated real time face recognition. Characteristic processes enabling ProFacer to function effectively are detection, alignment, normalization, representation and matching: 6 · Detection - When the system is attached to a video surveillance system, ProFacer recognition software searches the field of view of a video camera for human faces.If there is a face in the view, it is detected within a second. · Alignment - Once a face is detected, the system determines the head’s position, size and pose.A face needs to be turned to an appropriate angle toward the camera for the system to register it. · Normalization - The image of the head is scaled and rotated so that it can be registered and mapped into an appropriate size and pose.Normalization is performed regardless of the head’s location and distance from the camera.Light does not impact the normalization process. · Representation - The system translates the facial data into a binary string – “Faceprint”.This coding process allows for easier comparison of the newly acquired facial data to stored facial data. · Matching - The newly acquired facial data is compared to the stored data and linked to at least one stored facial representation.As comparisons are made, the system assigns a value to the comparison.If a score is above a predetermined threshold, a match is declared.The operator then views the two photos that have been declared a match to be certain that the computer is accurate. ProFacer iDVR.Currently, Digital Video Recorders (DVRs) are popular in public areas, offices and homes, with the belief that the cameras deter criminal activity.However, with the public need for security rising, the sheer numbers of DVRs pose problems.On top of traditional DVR systems, Titanium Technology offers a proprietary real-time algorithm of face image detection and capture, named ProFacer iDVR.It does not require special cameras or a specific environment.Multiple faces in a stream of people may be detected, captured, recorded and delivered with further analysis, reporting and notification capabilities.The Face Capture is an application software for video surveillance, monitoring, law enforcement and other applications. Individual facial patterns are recorded and stored in a digital photo database that can be viewed and used for different applications on-site or remotely.Titanium Technology developed several algorithms, supporting the real time processing of video data and image localization, determination of position of head and motion tracing for subsequent recognition. ProFacer iDVR can be used at airports, banks, casinos, public buildings, subways, factories, schools or in any other location where it makes sense to record the faces of visitors, with facilities for integration into existing DVR systems.The ProFacer iDVR GUI is very simple such that any operator can use all of its functions with just a minimal amount of training.The system is highly flexible, allowing images to be digitalized and recorded in either color or monochrome with a storage capacity typically exceeding 36 months of facial data recording.The ProFacer iDVR screen simultaneously shows the live camera shot and the latest sequence of captured images.The ProFacer iDVR product was installed in the Nanning branch of GuangXi Peoples’ Bank of China in March 2005 and in September 2005, we installed the product in three other branches of GuangXi People’s Bank of China in the cities of BaiSe, DaiXing, and PinGuo.While this installation began as a pilot project in order to test and further refine the product, the bank paid for the product and did not simply allow the product to be installed and tested as an accommodation. ProFacer iWatchGuard.ProFacer iWatchGuard adds automatic full time face recognition, matching and active warning alerts to any new or existing surveillance system.It allows each camera to serve as a diligent observation point even when the video is not observed.Face recognition surveillance 7 incorporates computer intelligence to monitor faces and match those faces against a “watch list” face database.As a modern new tool to identify potential threats to public safety, ProFacer iWatchGuard can scan facial images of individuals and match them with a database of images containing known suspects.In seconds, a scanned face can be searched against thousands, or even millions of database images to determine if the scanned image matches a previously stored suspect image. This product has been applied to protect high security areas such as casinos, banks, computer centers, research institutes and prisons and jails, for fully automatic operation 24 hours a day.For example, a casino group in Macau has started a pilot project using ProFacer iWatchGuard to identify unwanted guests and VIPs.Using a list of unwanted guests stored in the database, casino staff can focus on trailing specific individuals from thousands of guests everyday.With the installation of ProFacer iWatchGuard, closed circuit televisions are connected and in real time send the scenes to a detection manager.Inside the detection engine, a number of clear and distinct faces will be identified.Each face will attempt to match the existing black-listed faces.As soon as a face known to the database appears in the scene, the system triggers a configurable alarm.Security guards can locate the unwanted person easily and take him/her away.As a result, staffs are no longer burdened by monotonous work, but can be employed more flexibly and effectively while still increasing security. ProFacer iMugshot.ProFacer iMugshot is another product derived from ProFacer surveillance solution.In law enforcement units such as police and immigration departments, this system can greatly help in reducing fraud and crime.Through identifying duplicate images in large databases, such as licensed drivers, missing children and immigration, suspicious targets can be provided as a list.As a result, the scope in finding the target subjects can be greatly narrowed which, in turn, provides a cost effective, reliable and time saving surveillance application. As existing clients, like the Government Laboratory of HKSAR, have placed repeat purchase orders, we believe that our customers are satisfied with this highly accurate, prompt response, cost effective surveillance system.It is believed that police forces would be a likely target market for this advanced application. ProFacer iDControl.ProFacer iDControl utilizes face recognition technology in the airline industry for national security.Every traveler, who is ready to make boarding registration, can be captured as an image.Our ProFacer iDControl can start scanning if the given facial image has a high similarity scale with the suspects contained in a database storing images of terrorists’ faces provided by government agencies.Once a list of suspects is generated, airline staff can refine the verification process by one-to-one scanning.For further enhancement, facial images can be saved in the travel document during the check-in process.When travelers are ready to board the airline, our system can achieve a high degree of security by further matching live face with the face ID marked in the travel document.We believe these two levels of security measures are practical, helpful, safe and convenient in the airport. ProFacer iDControl can be used for banking application.Facial identity can be embedded in the credit card, every time holders withdraw money from ATM machines.For greater security, faces can be verified in addition to inputting passwords, to confirm ownership of credit or debit cards.Using these two levels of security control, personal property is strongly protected. Biometric RFID Solutions for retail market.RFID (Radio Frequency Identification) is a technology that incorporates the use of electromagnetic or electrostatic coupling in the radio frequency portion of the electromagnetic spectrum to uniquely identify an object, animal, or person.Combined with our biometric technology, we developed a new product tailor-made for the high growth retail sector in Hong Kong and China. This new product’s purpose is to provide the retail industry a total solution for efficient and secure tracking of high-valued inventories, from the warehouse to the storefront. The 8 solution applies RFID technology to identify the proper location of each of the items and facial recognition technology to ensure the proper identities of the personnel involved in the administration of the supply chain.Traditional stock control systems, such as barcode and tag label systems are outdated and inadequate for today’s market uses. RFID solutions represent a step forward providing accurate and efficient ways to keep track of the inventories. Nevertheless, most other RFID solutions do not take any measures to safeguard the identity of the operators, allowing the system to be vulnerable to theft. Titanium’s new solution pinpoints this issue and provides a complete solution for the customers. Biometric Intelligent Visitors Management System (“e-Guard” or “IVMS”) for Government and Corporate markets. The product has been successfully launched in July 2008. IVMS is a kiosk-based solution with its core engine powered by Titanium latest inventions in facial recognition technology. Through advanced machine vision technology, IVMS collects unique facial geometry (skull curvature, skin texture, movement detection etc.) for comparisons and analysis. The specialized terminal of IVMS consists of an identity card validating machine, and a pair of specialized cameras which record pattern distortion from different light spectrums. The system not only can validate the visitor carrying a effective ID card with his/her true identity by real-time facial recognition, but also transfer the facial image of the visitor to police stations and perform a background check against the “wanted” database in the region. This system can provide mutual benefits to the user organizations as well as the society at large in terms of citizen protection. Consulting Our consulting team works with the client from the earliest stages of the project and takes accountability for the success of the project.We provide services in the areas of security service and system integration/development projects. Security services.As a digital security services provider, we offer strategic solutions for technology-enabled enterprises.As a security advisor, we help clients to meet their requirements for continuous IT innovation and development while controlling the risks inherent in today’s complex networked environments.Our security specialists help customers identify system/network security weaknesses and provide professional advice on how to best protect vital information and assets both virtually on the Internet and physically without compromising productivity or endangering the bottom line.Our services include security consulting, risk assessment and penetration testing.Security training is also provided for the staffs to increase the security awareness and knowledge. System Development/Integration.Our solution team utilizes its technical expertise to implement complex business systems, thereby reducing time and risk for our customers’ mission critical projects.We work with business systems critical to running large commercial and public sector organizations, as well as large-scale technical systems designed to operate to the highest levels of reliability in demanding conditions.To keep pace with the competitive IT world, our staff has been trained in new and advanced technologies, such as Microsoft .net and J2EE, on system implementation work. Distribution and Markets We select distributors based on the potential impact of the distribution relationship.We seek to cooperate with business partners that will bring synergies, making it quicker to penetrate the target market and localization.Distributors in the United States include B.E.S.T. Lab, inc., Elite Technology Solutions, and Barr Security Inc.Distributors in Europe include Vizyotek Teknoloji (Turkey).Distributors in Asia include Smart Wireless (Japan), Elixir Group (Macau), Xintec Enterprise Ltd. (China), Komsa Technology Ltd. (China), ELM Computer Technologies Limited (Hong Kong), and PCCW Solutions (Hong Kong and People’s Republic of China).However, for major accounts that are readily accessible, 9 we tend to handle such accounts ourselves since these corporate clients expect expert knowledge and demand flexibility. Our distributors purchase products from us at prices specified on our Distributor Price List in effect from time to time.The distributors sell to resellers or end-users with a mark-up in price and the profit generated from the mark-up is the compensation for the distributors.The sales prices to distributors are approximately 30% to 40% off the recommended retail prices.Once the products are shipped and the distributor has accepted the products, we bill the distributor and the distributor is obligated to settle the bill accordingly within the credit period granted.There is no right of return or other incentives given to the distributors. Our distributor agreement and reseller agreement dictate the terms and conditions of the relationship with us, such as pricing, warranties, exclusivity or non-exclusivity, and term. We organize exhibitions and seminars periodically to create awareness of the importance of biometrics applications.We participated in three exhibitions and one seminar in Japan in 2005 and 2006.The main purpose of these exhibitions and seminars is to introduce our products to the Japanese market, especially in the retail sector. We also prepare marketing materials such as brochures, product white papers and pricing references for the distributors and provide complete sales support and technical consulting services to them. Our markets include the following: · Hong Kong, including the Hong Kong government and commercial sectors; · China, mainly the government and financial institutions; · For Japan, Europe and the US markets, we form a distribution partnership with the local agents to sell our products. Titanium Technology not only focuses on two core activities, biometrics-based technology development and professional services, but also operates a distribution business and distributes a number of commercially available software, such as software from Microsoft, Novell, Symantec and IBM.At times, our customers may require software that is not within Titanium’s product range, but is available from these large software manufacturers and vendors.Most of the software consists of security-related products.We buy software from these vendors to resell to our customers.In most cases, we perform a certain amount of customization and system integration services with respect to the purchased software. In March 2006, Titanium Technology was again selected by the HKSAR government as a supplier of PC/LAN software in Category B and C to all departments in HKSAR government for three years under a bulk tender.The bulk tender is an initiative from the HKSAR government with the purpose of streamlining and insuring the process and quality of the procurement of all information technology products by the government.The government selected companies that it believed to be qualified for specific categories of products.Category B is computer hardware equipment and Category C is software applications.This means that the government departments have to purchase from the selected companies and that Titanium Technology is one of the few vendors from whom the Hong Kong government purchases computer hardware and software. To strengthen our distributor network, we are authorized resellers for software marketed by Microsoft, Novell, SiS International Ltd, JOS, and others.We sell to end users and we can also purchase their products at discounted prices from the suggested retail prices. 10 Customers Titanium Technology’s major customers include: · In Hong Kong:the Hong Kong government including the Immigration Department and Housing Department · In China:Penghua Funds Management Co. For the year ended December 31, 2009, one customer accounted for 32.5% of our revenue:Hong Kong Housing Authority.For the year ended December 31, 2008, three customers accounted for 49% of our revenue:Dong Guan Jia Wang Computer Components Ltd (18.5%), ELM Computer Technologies Ltd. (15.7%), and ARCA Associates Ltd (15%). Since a small number of customers account for a substantial portion of our revenues, the loss of any of our significant customers would cause revenue to decline and could have a material adverse effect on our business.While the customers who each accounted for over 10% of our revenue for a particular fiscal year are generally not the same as the significant customers for other fiscal years, this indicates that we need to expand our client base so that we will no longer be subject to this risk. There is no law in Hong Kong or any provisions in our contracts with the Hong Kong government that specifies or triggers a termination at the election of the government. Intellectual Property Patents.Titanium Technology was issued patent number HK1053239 for “Apparatus and Method for Recognizing Images” in September 2002.The patent expires September 10, 2010.Even though we have been issued a patent from Hong Kong and even if we were to obtain copyright protection on the software, we would still have to enforce our rights against those who might attempt to infringe on our intellectual property as patent protection does not necessarily deter infringement.Such enforcement efforts are likely to be expensive and time-consuming and we may lack the ability to engage in any significant enforcement efforts.Instead, we have chosen to use our resources on product development and the expansion of market share. In 2007, we were issued two patents in China, namely “Apparatus for automatic positioning face recognition, China Patent No.: ZL200620056518.8” and “Apparatus for biometric media processing, China Patent No.: ZL200620017342.5”. They will expire on June 26, 2017 and July 24, 2017. respectively. Trademark and Trade Name.Titanium Technology has the following registered trademarks for “ProAccess FaceOK”: · United States – Serial No. 78/414377 · Hong Kong – Trade Mark No. 300053478 · China – Serial No. ZC3732931SL Competition The biometrics industry is fragmented and undeveloped, with a plethora of methods for gathering biometric information, processing the data, and interconnecting with applications. All the major prevailing biometrics systems have limitations. 11 The biometric industry is global in scope, with many competitors and customers located in US and Europe. While Asia has some companies in the biometrics arena, many of the biggest projects have been in nations installing national identification systems. Strategic focus is quite diverse, as well, with some firms specializing in the proprietary technology associated with capturing biometric information, others in providing enterprise-level integration services, and still others in offering managed or hosted services for outsourced systems. Large players in intermediate or end-use markets for biometrics (e.g. banking/financial services, security, PCs/peripherals, software/enterprise systems, and wireless equipment and services) have been active in investing in or sponsoring biometric technologies. We intend to compete by utilizing the following strategies: · put more funding into research and development to strengthen the quality of our products; · gain more share in the Asian market before the big competitors step in; · seek potential partnerships and strategic alliances; and · organize more exhibitions of our products. We believe that we have a major competitor, L-1 Identity Solutions, Inc., from the United States.L-1 Identity Solutions is the product of a merger of Identix Incorporated and Viisage Technology, Inc. Employees As of May 17, 2010, we employed a total of 5 persons, of which 5 were full-time.None of our employees is covered by a collective bargaining agreement. ITEM 1A.RISK FACTORS Not required for smaller reporting companies. ITEM 1B.UNRESOLVED STAFF COMMENTS Not required for smaller reporting companies. ITEM 2.PROPERTIES Our principal offices are located at Room 801, Austin Tower, 22-26 Austin Avenue, T.S.T, Kowloon, Hong Kong. ITEM 3.LEGAL PROCEEDINGS We are not a party to any pending legal proceedings. ITEM 4.(Removed and Reserved) 12 PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Our common stock is traded on OTCBB and has been quoted on OTCBB under the symbol “TTNUF” since July 10, 2006.The following table sets forth, for the periods indicated, the range of quarterly high and low bid prices for our common stock as reported on OTCBB: High Bid Low Bid First Quarter Second Quarter Third Quarter Fourth Quarter First Quarter Second Quarter Third Quarter Fourth Quarter As of December, 2009, there were 19 holders of record of our common stock and as of that date, the last reported sales price of our common stock was $0.015. We have never paid cash dividends on our common stock.We currently intend to retain earnings, if any, for use in our business and do not anticipate paying any cash dividends in the foreseeable future.Any future declaration and payment of dividends will be subject to the discretion of our Board of Directors, will be subject to applicable law and will depend upon our results of operations, earnings, financial condition, contractual limitations, cash requirements, future prospects and other factors deemed relevant by our Board of Directors. Sales of Unregistered Securities None. ITEM 6.SELECTED FINANCIAL DATA As stated in United States dollars: INCOME STATEMENT DATA: Year Ended December 31, (US$) (US$) (US$) (US$) (US$) Revenues $ Net income (loss) $ ) $ ) $ ) $ ) $ Net income (loss) per common share $ ) $ ) $ ) $ ) $ 13 BALANCE SHEET DATA: December 31, (US$) (US$) (US$) (US$) (US$) Working capital (deficit) $ ) $ Total assets $ Long-term debt $ $ $ $
